Citation Nr: 0636472	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-03 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial rating in excess of 20 percent 
for the service-connected degenerative disc disease at L5-
S1 and facet arthropathy at L4-L5.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to 
August 2002.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an RO rating decision in April 2003.  



FINDING OF FACT

Since service, the service connected degenerative disc 
disease at L5-S1 and facet arthropathy at L4-L5 is not 
shown to have been productive of disability picture 
consistent with more than moderate intervertebral disc 
syndrome or functional loss; neither a loss of function to 
less than 30 degrees nor related incapacitating episodes 
are currently demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected degenerative 
disc disease at L5-S1 and facet arthropathy at L4-L5 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a including Diagnostic Code 5293-5292 (effective prior 
to September 23, 2002); 38 C.F.R. § 4.71 including 
Diagnostic Code 5293-5292 (effective September 23, 2002, 
through September 25, 2003); 38 C.F.R. § 4.71a including 
Diagnostic Code 5243 (effective September 26, 2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the appeal, the 
Board must determine whether VA has met its statutory duty 
to assist the veteran in the development of his claim for 
an increased initial rating for the service-connected 
degenerative disc disease at L5-S1 and facet arthropathy at 
L4-L5.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In April 2004, the RO informed the veteran that in order to 
obtain an increased rating, the evidence had to show that 
such disability had gotten worse.

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claim; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the 
Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  It also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

Upon receipt of a claim for service-connection, VA is 
required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; and 4) the degree of 
disability; and 5) the effective date of the disability, 
should service connection be granted.  Id.  

During the appeal, the RO did not notify the veteran of the 
potential effective date, for an increased rating for his 
service-connected low back disability.  However, such an 
omission has resulted in no prejudice to the veteran.  

To the extent that Dingess/Hartman applies to increased 
rating claims, the notice with respect to a potential 
effective date is essentially moot where, as here, the 
increased rating is denied.  

Indeed, after reviewing the record, the Board finds that VA 
has met its duty to assist the veteran in the development 
of evidence necessary to support his claim.  It appears 
that all relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  In 
this regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of his claims.  

In addition to the actions above, VA has notified the 
veteran of his right to a hearing in conjunction with his 
appeal.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2006).  

In August 2003, the veteran stated that he was willing to 
appear at a hearing, if required.  However, in his 
substantive appeal (VA Form 9), he did not indicate whether 
he wished to have such a hearing.  

In September 2005, the RO notified the veteran that his 
records were being transferred to the Board and that he had 
90 days to request a hearing before the Board.  He was 
informed that if he requested a hearing after 90 days, he 
would have to explain the reason for the delay to the 
Board.  

In any event, the veteran did not respond to that notice; 
and, therefore, the Board concludes that he does not wish 
to have a hearing on the current matter.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to 
the issue on appeal.  

Indeed, the veteran has had ample opportunity to 
participate in the development of his claim.  As such, 
there is no prejudice to the veteran due to a failure to 
assist him with his claim for an increased rating for his 
service-connected back disability.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Law and Regulations

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The RO's April 2003 decision, which granted service 
connection for degenerative disc disease at L5-S1 and facet 
arthropathy at L4-L5 and assigned a 20 percent rating, was 
an initial rating award.  When an initial rating award is 
at issue, a practice known as "staged" ratings may apply.  
That is, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this regard, the Board has reviewed all of the evidence 
of record pertaining to the history of the service-
connected disability.  38 C.F.R. §§ 4.1, 4.2; see Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  


A.  Prior to September 23, 2002.  

Prior to September 23, 2002, a 20 percent rating was 
warranted for intervertebral disc syndrome which was 
productive of moderate impairment and manifested by 
recurring attacks.  A 40 percent rating was warranted for 
intervertebral disc syndrome which was productive of severe 
impairment, manifested by recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

Also applicable in rating the veteran's service-connected 
low back disability was 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Under that code, a 20 percent rating was warranted 
for moderate limitation of motion of the spine, while a 40 
percent evaluation was warranted for severe limitation of 
motion.  

In determining the adequacy of assigned disability ratings, 
consideration had to be given to factors affecting 
functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Then, as now, such factors included a lack of normal 
endurance and functional loss due to pain and pain on use, 
specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. 
§ 4.40.  Consideration also had to be given to weakened 
movement, excess fatigability, and incoordination, as well 
as the effects of the disability on the veteran's ordinary 
activity.  38 C.F.R. § 4.10, 4.45.  


B.  From September 23, 2002, through September 25, 2003.  

During the pendency of the veteran's appeal, the rating 
schedule criteria pertaining to intervertebral disc 
syndrome were revised during the pendency of the veteran's 
appeal (See 67 Fed. Reg. 54345-54349 (August 22, 2002)).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was to be rated either 
on the total duration of incapacitating episodes over the 
previous 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  

A 20 percent rating was warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the previous 12 months.  A 40 
percent rating was warranted for incapacitating episodes 
having a total duration of at least four weeks but less 
than six weeks during the previous 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

For the purpose of evaluations under Diagnostic Code 5293, 
an incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or 
codes.  Neurologic disabilities were to be separately 
evaluated using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2).  

If intervertebral disc syndrome was present in more than 
one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment was to 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or on the basis of incapacitating 
episodes, whichever method results in a higher evaluation 
for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note (3).  


C.  Effective on September 26, 2003

Effective on September 26, 2003, the rating schedule with 
respect to evaluating the veteran's intervertebral disc 
syndrome was, again, revised.  68 Fed. Reg. 51454 - 51456 
(August 27, 2003) (now codified as amended at 38 C.F.R. 
§ 4.71a, 5243).  

Under the further-revised regulations, intervertebral disc 
syndrome is to be rated in one of two ways:  either on the 
basis of the total duration of incapacitating episodes 
noted above (now codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243) or on the basis of the following general rating 
formula:

General Rating Formula for Diseases and Injuries of the 
Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 20 percent rating is warranted when forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or, there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is accomplished to 30 degrees or 
less; or, when there is favorable ankylosis of the entire 
thoracolumbar spine.

Ankylosis is stiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint.  See, e.g., Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  Id.

The changes, effective September 26, 2003, no longer 
require that orthopedic and neurologic manifestations be 
evaluated separately and then combined.  Rather, any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, 
separately, are to be evaluated under an appropriate 
Diagnostic Code.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  VAOGCPREC 7-2003.  

The Board will, therefore, evaluate the veteran's service-
connected lumbar spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period 
before the effective date of the change.  See 38 U.S.A. 
§ 5110(g) (West 2002); VAOPGCPREC 3-2000; Green v. Brown, 
10 Vet. App. 111, 117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the SOC and the SSOC.  Thereafter, the veteran 
underwent a VA examination to evaluation the extent of his 
service-connected low back disability.  Therefore, there is 
no prejudice to the veteran in the Board adjudicating the 
claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).


III.  Facts and Analysis

The veteran contends that an initial rating in excess of 20 
percent is warranted for his service-connected low back 
disability.  

The veteran's first complaints of low back pain were 
recorded in service in May 2002.  However, he acknowledged 
that he had not been treated for those complaints.  

The evidence obtained in association with the veteran's 
claim consists of reports of VA examinations performed in 
October 2002 and February 2004, and VA outpatient records 
for treatment after service.  

Such evidence shows that since service, the veteran's 
service-connected low back disability has been manifested 
primarily by stiffness, tenderness to palpation, diminished 
muscle tone, and complaints of pain, occasionally radiating 
to the right thigh.  

Although he also has limitation of motion, he is able to 
flex his thoracolumbar spine to at least 80 degrees and has 
a combined range of thoracolumbar spine motion of at least 
160 degrees.  Moreover, there are no findings that such 
limitation is productive of any more than moderate 
impairment.  

In June 2003, the veteran reported experiencing an 
exacerbation of low back pain lasting several days.  While 
he has reportedly had additional exacerbations since that 
time, there is no competent evidence of record that they 
were totally incapacitating as defined by VA regulations.  

There is also no evidence that they lasted for a  total of 
four weeks or more during the previous 12 months.  Indeed, 
there is no evidence dated since June 2003 that the veteran 
has required any treatment for his service-connected low 
back disability. 

Despite the foregoing deficits, there is no evidence of 
ankylosis, muscle spasms, crepitus, heat, deformity, 
discoloration or neurologic abnormalities, such as bowel or 
bladder impairment,.  Indeed, the record is negative for 
any findings of weakness, atrophy, diminished sensation, 
impaired reflexes, lack of coordination, or excess 
fatigability.  

Moreover, there is no competent evidence of record that the 
veteran's service-connected low back disability is 
productive of any more than moderate impairment.  

Absent such evidence, the veteran does not meet criteria in 
effect prior to September 23, 2002, for an increased rating 
for the veteran's service-connected degenerative disc 
disease at L5-S1 and facet arthropathy at L4-L5.  

Also, the veteran does not the criteria for an increased 
rating set forth in either of the regulatory revisions 
effected since that time.  Accordingly, an increased 
initial rating higher than 20 percent is not warranted.  

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson.  However, 
the evidence of record shows that the manifestations of the 
veteran's service-connected low back disability have been 
generally consistent since September 1, 2002.  As that was 
the effective date of service connection, there is no basis 
to invoke the principle of staged ratings.  



ORDER

An initial rating in excess of 20 percent for the service-
connected degenerative disc disease at L5-S1 and facet 
arthropathy at L4-L5 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


